DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1-9 fail to have proper labels for all the rectangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first fluid" in line 12. It is unclear and indefinite about which first fluid is referring to? Is it the first fluid that is associated with the hardwired connection in line 6? Or is it the first fluid that is associated with the compensator sleeve?.
Claim 8 recites the limitation "the first fluid" in line 2. It is unclear and indefinite about which first fluid is referring to? Is it the first fluid that is associated with the hardwired connection in line 6? Or is it the first fluid that is associated with the compensator sleeve?.
Claim 10 recites the limitation "the compensating sleeve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The word “the” in front of the limitation(s) “group” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “at least one of [[the]] a group consisting of”.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Claim 4 recites the limitations “the and” in line 1. Examiner assumes that it is a typographical error, and the Examiner suggests to the Applicant to delete the limitation “and”. 
Appropriate correction is required.
Claim 5 is objected as stated above because due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougall et al. (US2014/0131098A1) hereafter MacDougall, in view of Frith et al. (US2018/0347350A1) hereafter Frith.
Regarding claim 1, MacDougall discloses a datalink tool (par[0022]: The tools 200 are associated with the drill string 20. The tools 200 may measure, record and transmit data acquired from the wellbore 18), comprising:
a first assembly and a second assembly (par[0045]: A first joint 202 of the drill string 20 and a second joint 203 of the drill string 20 may be located adjacent to the slip joint 201, wherein the slip joint 201 is located between the first joint 202 and the second joint 203), wherein the second assembly is disposed to move relative to the first assembly (par[0045]: A first joint 202 of the drill string 20 and a second joint 203 of the drill string 20 may be located adjacent to the slip joint 201, wherein the slip joint 201 is located between the first joint 202 and the second joint 203);
a space (par[0047]: Technically the slip joint 201 comprises a space, wherein the slip joint 201 may contain magneto-rheological fluid 211, such as, for example, a fluid having a viscosity which may be changed by adjusting an intensity of an electromagnetic field applied to the fluid.;
a hardwired electrical connection between the first and second assemblies (fig 4, par[0049]: The slip joint 201 may have a coil 210 that is continuously wrapped around the slip joint 201. The coil 210 conducts electricity applied to coil 210 to generate electromagnetic field. The coil 210 is electrically connected to the wired drill pipe 100. An amount of the electricity applied to coil 210 may be adjusted to control the intensity of the electromagnetic field by adjusting the amount of electricity applied to coil 210. The amount of electricity applied to the coil 210 is adjusted to control the viscosity of the magne-rheological fluid 211), such that at least part of the hardwired electrical connection is configured to be immersed in a first fluid contained inside the space (fig 4, par[0049]: The slip joint 201 may have a coil 210 that is continuously wrapped around the slip joint 201. The coil 210 conducts electricity applied to coil 210 to generate electromagnetic field. The coil 210 is electrically connected to the wired drill pipe 100. An amount of the electricity applied to coil 210 may be adjusted to control the intensity of the electromagnetic field by adjusting the amount of electricity applied to coil 210. The amount of electricity applied to the coil 210 is adjusted to control the viscosity of the magne-rheological fluid 211).
MacDougall does not explicitly disclose a datalink tool comprising: a compensator sleeve contributing at least in part to isolation of first fluid in the space from a second fluid residing outside the space; wherein the compensator sleeve is disposed to expand and relax in response to pressure variations in the second fluid, thereby attenuating a corresponding effect of the pressure variations in the first fluid inside the space.
Frith discloses a datalink tool comprising:
a compensator sleeve contributing at least in part to isolation of first fluid in the space from a second fluid residing outside the space (par[0082]:fig 5 discloses that oil chamber 313 is created inside compensator sleeve 305. Seal rings 304A/304B cooperate with dynamic seal 308 to isolate oil in oil chamber 313); wherein the compensator sleeve is disposed to expand and relax in response to pressure variations in the second fluid, thereby attenuating a corresponding effect of the pressure variations in the first fluid inside the space (par[0082]:fig 5 discloses that oil chamber 313 is created inside compensator sleeve 305. Seal rings 304A/304B cooperate with dynamic seal 308 to isolate oil in oil chamber 313).
One of ordinary skill in the art would be aware of both the MacDougall and the Frith references since both pertain to the field of downhole datalink systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the datalink of MacDougall to implement a compensator sleeve as disclosed by Frith to gain the functionality of providing a new pressure compensator assembly with a robust and dependable compensesation of pressure differentials seen by the oil chamber in the servo driven pulsers.

Regarding claim 2, MacDougall in view of Frith discloses the datalink tool of claim 1, in which the datalink tool is deployed Inside a drillstring collar (MacDougall par[0080]: The dill collar 410 have a centrally disposed conduit 412 for passage of the drilling fluid. The seismic receiver 400 is disposed in a drill collar 410 that may be coupled by threads to the drill string 20).

Regarding claim 3, MacDougall in view of Frith discloses the datalink tool of claim 1, in which the first assembly is an LWD-connected assembly (MacDougall par[0023]: One or more tools 200 is a logging while drilling “LWD” 10. The LWD have a pressure sensor 14 that is configured to measure pressure in the annular space between the drill string 20 and the wall of the wellbore 18).

Regarding claim 4, MacDougall in view of Frith discloses the datalink tool of claim 1, in which the and second assembly is an MWD connected assembly (Frith par[0062]: MWD equipment will be placed nearby and above pulser end P1 towards the surface).

Regarding claim 5, MacDougall in view of Frith discloses the datalink tool of claim 4, in which the datalink tool is deployed in a subterranean drillstring including a bit (McDougall par[0018]: The drill string 20 comprises a drill bit 12 that is located at the lower end of the drill string 20. If the drill bit 12 is axially urged into the subsurface formations 11 at the bottom of the wellbore 18 and rotated by equipment, such as a top drive 26 located on the drilling rig 24, the drill bit 12 may axially extend the wellbore 18) in which the MWD-connected assembly is located nearer the bit than the datalink tool (Frith par[0048]: MWD equipment is located as close to the bit as possible, in order to be sensitive as possible to actual conditions at the bit).

Regarding claim 6, MacDougall in view of Frith discloses datalink tool of claim 1, in which the second fluid is conductive (Frith par[0008]: The servo motor and other electrical components of the servo assembly must be sealed off from the drilling fluid in order to prevent the fluid which is typically electrically conductive from the adversely affecting the operation of the servo motor).

Regarding claim 7, MacDougall in view of Frith discloses datalink tool of claim 1, in which the datalink tool is deployed in a subterranean drillstring, and in which the second fluid is drilling fluid (MacDougall par[0018], [0019]: The drill string 20 may be formed by joints 22 of drill pipe connected to each other. The drill string 20 comprises a drill bit 12 which may be located on the lower end of the drill string 20. If the drill bit 12 is axially urged into the subsurface formations 11 at the bottom of the wellbore 18 and rotated by equipment, such as a top drive 26 located on the drilling rig 24, the drill bit 12 may axially extend the wellbore 18. During drilling of the wellbore 18, a pump 32 may lift drilling fluid 30 from a drilling fluid tank 28).

Regarding claim 8, MacDougall in view of Frith discloses datalink tool of claim 1, in which the datalink tool is deployed in a subterranean drillstring, and in which the first fluid is nonconductive oil (MacDougall par[0018], [0019], [0047]: the slip joint 201 may contain magneto-rheological fluid 211, such as, for example, a fluid having a viscosity which may be changed by adjusting an intensity of an electromagnetic field applied to the fluid. In an embodiment, the magneto-rheological fluid 211 may have 20% to 40% percent by volume of carbonyl iron particles. The carbonyl iron particles may have a diameter of one to fifteen microns, may have surface hydroxyl groups, and/or may be suspended in a carrier liquid, such as, for example, mineral oil, synthetic oil, water and/or glycol. In an embodiment, the magneto-rheological fluid 211 may have a stabilizing agent, such as for example, lithium stearate, aluminum stearate and/or another metal soap).

Regarding claim 10, MacDougall in view of Frith discloses datalink tool of claim 1, in which the compensating sleeve is made from a material selected from the group consisting of:
(a) polymer; and
(b) metal (Frith par[0084]: Alternatively, compensator sleeve 305 may be molded to seal base 301 and/or seal cap 306, obviating the need for seal rings 304A and 304B. Alternatively, compensator sleeve 305 and the assembly of seal cap 306, dynamic seal 308 and jam nut 307 may be made from a unitary piece of elastomer or other rubber-like material).

Regarding claim 11, MacDougall in view of Frith discloses datalink tool of claim 1, further including a movable piston assembly disposed to accommodate relative movement between the first assembly and the second assembly (MacDougall par[0052]: The hydraulic chambers 510, 512 and/or the piston 504 may act to resist elongation or contraction during a heave or other motion. The piston 504 may have an internal passage which connects to a control orifice 508. The control orifice 508 may have a variable opening that can be operated by the control signals from the terminal 38 and/or may be controlled by the downhole processor 127 in response to the data. The chambers 510, 512 may be filled with the magneto-rheological fluid 211 such that the viscosity may be changed by selective application of a magnetic field as described previously).

2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougall in view of Frith, and further in view of Bridges et al. (US2018/0230777A1) hereafter Bridges.
Regarding claim 9, MacDougall in view of Frith discloses datalink tool of claim 1, in which the datalink tool is deployed in a subterranean drillstring (MacDougall par[0018], [0019]: The drill string 20 may be formed by joints 22 of drill pipe connected to each other. The drill string 20 comprises a drill bit 12 which may be located on the lower end of the drill string 20. If the drill bit 12 is axially urged into the subsurface formations 11 at the bottom of the wellbore 18 and rotated by equipment, such as a top drive 26 located on the drilling rig 24, the drill bit 12 may axially extend the wellbore 18)
MacDougall in view of Frith does not explicitly disclose the hardwired connection does not cross a UBHO sub.
Bridges discloses the hardwired connection does not cross a UBHO sub (par[0083], [0090]: Where the link is bi-directional, and uses a bi-directional single wire bus 260, 270 on either side of the inductive circuit, it is beneficial for the link to be able to determine the origin of a transmission in order to drive the two halves of the bus (the probe bus and the collar bus) correctly. As shown in FIG. 6, the sleeve 610 is arranged for insertion into a collar 700 forming part of the length of the bottom hole assembly. In this example, the sleeve 610 is a mule shoe and the collar is a universal bottom hole orientation (UBHO) sub within which the mule shoe 610 is held. The collar 700 includes threaded connections 711 at its upper and lower ends by which it may be connected to other components in the drill string.)
One of ordinary skill in the art would be aware of the MacDougall, Frith and Bridges references since all pertain to the field of downhole datalink systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the datalink of MacDougall to implement the specific hardware connection as disclosed by Bridges to gain the functionality of providing a new pressure compensator assembly with a robust and dependable compensesation of pressure differentials seen by the oil chamber in the servo driven pulsers.

Conclusion
US2018/0100357A1 to Christopher discloses a device is provided for isolating, from shock and vibration, any down-hole tool housed within a drill string, while maintaining rotational alignment and providing a continuous electrical connection between the ends of the tool along a plurality of conductor paths. The device increases down-hole tool life while reducing damage when operating in demanding environments.
US2018/0306008A1 to Rubio discloses an apparatus and methods for decreasing pressure of drilling fluid within a region between an impeller and a housing of a power generation module (PGM). The apparatus comprises a shaft extending from and rotatable relative to the housing; The impeller is coupled with the shaft external to the housing and includes a group of blades that rotate the impeller as the drilling fluid flows past the PGM. The impeller further includes another group of blades that decrease the pressure of the drilling fluid within the region between the impeller and the housing when the impeller is rotating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685